Gilbert, J.
L. J. Belt et al. filed a petition against Ed Burns et al., for the recovery of described land and for mesne profits in the sum of $1200 from February 18, 1917, to the end of that year. On the trial the defendants, in open court, admitted every paragraph of the peti*686tion, except “that portion of paragraph two alleging the mesne profits to be worth $500 per annum.” The right to recover the land being thus admitted, the only issue remaining was as to mesne profits. The jury returned a verdict for $500 in favor of the plaintiff. The defendants filed a motion for new trial on the general grounds, to the overruling of which they except. Meld, that the evidence authorized the verdict, and the judgment overruling the motion for new trial was not erroneous., • , , , Judgment affirmed.
No. 1200.
January 15, 1919.
Ejectment. Before Judge Hammond. Jenkins superior court. September 9, 1918.
A. S. Anderson, for plaintiffs in error. Evans & Evans, contra.

All the Justices concur.